In this appeal the record falls to disclose that notice of appeal was given in the court below. This is a jurisdictional matter. Article 2084, R.S.
This appeal will be and it is ordered dismissed unless within 20 days from this date satisfactory evidence be adduced showing that in fact due notice was given as by law required. Telegraph Co. v. O'Keefe, 87 Tex. 423,28 S.W. 945; Luse v. Parmer (Tex.Civ.App.) 221 S.W. 1031.
Dismissed conditionally.
                               On the Merits.
Satisfactory evidence having been presented that notice of appeal was in fact given in the court below as by law required, the order of dismissal heretofore made is set aside.
The trial was without a jury. Findings and conclusions were not filed in the court below. The only question presented by the appeal is the sufficiency of the evidence to support the judgment. Upon an examination of the evidence, we are of the opinion it is sufficient to support the same.
The assignments of error are therefore overruled, and the judgment affirmed.